DETAILED ACTIONDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 22-34, drawn to a potentiometric sweat sensor comprising a substrate, a working electrode, a reference electrode, a reference solution hydrogel, and a salt bridge.
Group II, claim 35, drawn to a method of measuring an ion concentration of sweat using a potentiometric sensor.
Group III, claim(s) 36-37, drawn to a method of manufacturing a potentiometric sensor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a potentiometric sweat sensor comprising a substrate, a working electrode, a reference electrode, a reference solution hydrogel, and a salt bridge this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sakata et al (US 2017/0122899), hereinafter Sakata.  
Sakata teaches on a potentiometric sweat sensor (abstract, par. [0004-0006] – a potentiometric sensor is a type of sensor that is used to determine the analytical concentration of some components in a solution, therefore the biosensor is a potentiometric sensor because it detects the analytical concentration of a target in a biological fluid, one of the fluids including sweat) comprising: 
a substrate (Fig. 3 element 54);
a working electrode (Fig. 3 elements 60, 60a, and 60b) which is in contact with sweat on skin (par. [0004] & [0068] – the biosensor element 50 is configured to obtain biological fluids, including sweat, from direct contact to the skin, therefore when the biosensor is used to measure sweat then the working electrode would be in contact with the sweat on the skin when the sweat is absorbed into layer element 70); 
a reference electrode (Fig. 3 elements 62, 62a, and 62b), wherein the reference electrode and the working electrode are formed on the opposite sides of the substrate (Fig. 3 shows the working electrode 60 towards the top of the substrate while the reference electrode 62 is towards the bottom side of the substrate, which embodies the two electrodes being formed on the opposite sides of the substrate, the opposite sides being top and bottom); 
a reference solution hydrogel (Fig. 4 element 70) which at least partially covers the reference electrode (par. [0066], Fig. 4 & 4b shows hydrogel layer 70 covering a top portion of reference electrode 62a); 
and a salt bridge (Fig. 4 & 4b element 68), wherein one side of the salt bridge faces the sweat on the skin and the other side is in physical contact with the reference solution hydrogel (par. [0004], [0066], [0068] – as previously established, when the biosensor is configured to measure sweat, the layer element 70 would be facing the sweat on the skin, based on this then a side of the salt bridge 68, shown with a blue arrow on Fig. 4b below, would be facing the sweat of the skin, and another side of the salt bridge 68, shown with a red arrow on Fig. 4b below, is in physical contact with the reference solution 

    PNG
    media_image1.png
    197
    472
    media_image1.png
    Greyscale

	Sakata further teaches in another embodiment of the potentiometric sweat sensor that the sensor comprises a substrate (Fig. 1 element 24) with a through hole, where a salt bridge (Fig. 1 element 25) is formed in the through hole (par. [0022], Fig. 1 shows substrate element 24 having a hole upon which salt bridge 25 is formed). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY MARIE EVANS whose telephone number is (571)272-3610.  The examiner can normally be reached on M-F 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.M.E./Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791